Tietjeks, J., concurring: I agree in the result here. However, I do not think we have to go around Robin Hood’s Barn to keep from opening up Pandora’s Box as envisioned in Judge Tannenwald’s concurring opinion in David J. Primuth, 54 T.C. 374. This case may or may not depend on what we said in Primuth. If it does, I think Primuth was wrong — as I said in my dissent in Primuth, supra, and repeated in my concurrence in Guy B. Motto, 54 T.C. 558. But I think this case fits precisely in the mold of McDonald v. Commissioner, 323 U.S. 57; Vernon v. Commissioner, 286 F. 2d 173; and Mays v. Bowers, 201 F. 2d 401—without reliance on “public policy.” I am not sure how much “public policy” had to do with the Supreme Court’s decision in McDonald. It was a close decision. I have some doubt about what the basis of the conclusion there was, but I’d rather have the Supreme Court take another look at it, than have us try to get around Primuth here by saying that “public policy” dictated the result in McDonald. DeeNNEN, Withey, AtKINS, Scott, AND Hoyt, agree with this concurring opinion.